Citation Nr: 0947463	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial evaluation greater than 10 
percent for chronic cervical strain.

4.  Entitlement to an initial evaluation greater than 10 
percent for degenerative changes of the thoracic spine. 

5.  Entitlement to an initial evaluation greater than 10 
percent for tendonitis of the right ankle.

6. Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus with plantar fasciitis.

7.  Entitlement to an initial evaluation greater than 10 
percent for gastritis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2003 and 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing has been 
made and is associated with the claims file.  The Board 
remanded the claim in March 2007 for further development and 
consideration. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's 
headache disability did not have its onset in service, and is 
not etiologically related to his active service.

2.  The preponderance of the evidence shows the Veteran's 
cervical spine disability is manifested by pain, slight 
limitation of motion and X-ray findings of degenerative 
arthritic changes; there is no objective evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour; there is no objective evidence to 
demonstrate that the cervical spine disability is productive 
of moderate impairment, incapacitating episodes, or objective 
neurologic deficit affecting the upper extremities.

3.  The preponderance of the evidence shows the Veteran's 
thoracic spine disability is manifested by arthritis, pain, 
and mild limitation of motion and functional loss.  The 
evidence of record does not include ankylosis, intervertebral 
disc syndrome, or spasm.

4.  The preponderance of the evidence shows the Veteran's 
right ankle disability does not result in marked limitation 
of motion.

5.  The preponderance of the evidence shows the Veteran's 
bilateral pes planus with plantar fasciitis is productive of 
no more than moderate symptoms.

6.  The preponderance of the evidence shows the Veteran's 
gastritis is manifested by epigastric pain, reflux, 
heartburn, and pyrosis; there is no evidence of dysphagia, 
substernal or arm or shoulder pain, considerable impairment 
of health, or chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms.




CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an increased rating for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5290 (effective prior to September 26, 
2003), and Diagnostic Codes 5003, 5242, 5243 (effective on 
September 26, 2003)

3.  The criteria for an increased rating rating for a 
thoracic spine disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009)

4.  The criteria for an increased rating for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2009).

5.  The criteria for an increased rating for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (2009).

6.  The criteria for an increased rating for gastritis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7307, 
7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Regarding the headaches claim, the RO provided the appellant 
pre-adjudication notice by letter dated in April 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The increased rating claims involve "downstream" issues, as 
the initial claims for service connection were granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

Regarding all the claims, VA has obtained service treatment 
records, assisted the appellant in obtaining evidence, 
afforded the appellant physical examinations, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

A.  Headaches 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

Service treatment records note that the Veteran was involved 
in a motor vehicle accident in July 1983 and complained of 
headaches.  Mild concussion was diagnosed.  VA neurological 
examination in December 2008 was normal.  Tension headaches 
were diagnosed.  In an addendum dated in March 2009, after a 
review of the Veteran's claims file, the examiner opined that 
the Veteran's current tension headaches were less likely as 
not related to service.  The examiner noted that the Veteran 
did not have chronic headaches in service or thereafter.  
This is competent and significant evidence against the 
service connection claim.  See Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).

The Veteran genuinely believes that his current headaches 
were incurred in service.  He is competent to comment on his 
symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his current tension headaches and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons 
for his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The 
Veteran complained of headaches in service, but there still 
must be medical evidence relating the current headaches to 
that symptomatology.  The examiner who conducted the December 
2008 VA examination specifically noted that the Veteran's 
headaches were not the result of service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is still required to establish "a nexus between the 
continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.

B.  Increased Rating Claims 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for various periods of 
time since filing his initial rating claims when the 
disabilities may have been more severe than at other times 
during the course of his appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

I.  Musculoskeletal Claims 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.





a.  Spinal Disabilities 

During the course of this appeal, the criteria for evaluating 
spinal disabilities were changed in September 2003.  Both 
sets of regulations will be considered.  

1.  Orthopedic Manifestations

a)  Previous Regulations 

The Veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 for lumbosacral strain provided for a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating required severe lumbosacral 
strain that included listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

The Veteran also did not exhibit any of the symptoms 
associated with a higher 20 percent evaluation for strain 
under Diagnostic Code 5295, which requires medical evidence 
of strain with muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position.  Repeated examinations show that he retained the 
substantial majority, if not all, of cervical spine forward 
bending motion, and did not have other associated symptoms of 
paravertebral muscle spasm.  Hence, a 20 percent rating is 
not substantiated under Diagnostic Code 5295.

Under the previous rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 evaluated limitation of motion of the 
cervical spine.  Slight limitation of motion warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating.

The medical evidence shows that the Veteran's cervical spine 
is not more than slightly limited in motion.  On VA 
examination in June 2003 cervical spine range of motion was 
normal.  On VA examination in March 2005, the range of motion 
of the cervical spine was 40 degrees flexion, 40 degrees 
extension, 30 degrees right lateral bending, 40 degrees left 
lateral bending, and 60 degrees rotation bilaterally.  On VA 
examination in December 2008, the range of motion of the 
cervical spine was 45 degrees flexion, extension, bending 
bilaterally, and 60 degrees rotation bilaterally.  In light 
of the foregoing, a 10 percent rating is appropriate, and a 
higher rating is not shown to be warranted.

The Veteran's thoracic spine disability is rated under 
Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Former Diagnostic Code 5291 
(limitation of motion, thoracic spine) provides a maximum 10 
percent rating for moderate and severe limitation of motion 
of the dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002).  

The criteria for a higher disability rating are not met.  The 
Veteran has not exhibited ankylosis as the Veteran is able to 
move his thoracic spine.

b)  Current Regulations

The Veteran's service-connected thoracic spine disability can 
also be rated as thoracolumbar strain under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran's 
thoracic spine condition appears to involve principally pain 
and limitation of motion, which is congruent with Diagnostic 
Code 5242, degenerative arthritis.  There is no diagnosis of 
sacroiliac injury, lumbosacral or cervical strain, spinal 
stenosis, spondylolisthesis or ankylosing spondylitis.  There 
is no history of vertical fracture or spinal fusion.

The current schedular criteria, General Rating Formula for 
Diseases and Injuries of the Spine assigns the following:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.

The objective findings do not show that the cervical spine is 
manifested by forward flexion of 30 degrees or less, or by a 
combined range of motion of 170 degrees or less.  Further, 
there is no objective evidence on the VA examinations or 
treatment records of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  In 
fact, on the March 2005 VA examination, there was no 
indication of muscle spasm.  For these reasons, the medical 
evidence shows that the veteran does not satisfy the criteria 
for a 20 percent rating under the revised General Rating 
Formula.

On VA examination in June 2003 thoracolumbar range of motion 
was normal.  On March 2005 VA examination, the range of 
motion of the lumbar spine was 90 degrees flexion, 30 degrees 
extension, 40 degrees lateral bending bilaterally, and 35 
degrees rotation bilaterally.  On December 2008 VA 
examination, the range of motion of the lumbar spine was 90 
degrees flexion, with mild pain at 90 degrees; and 30 degrees 
extension, lateral bending bilaterally, and rotation 
bilaterally.  There is no evidence of muscle spasm, guarding, 
or localized tenderness in the thoracic spine.  There are no 
other findings pertinent to the service-connected thoracic 
spine disorder of record.  Therefore, an increased rating is 
not warranted.  

2.  DeLuca Considerations

Even if DeLuca factors are contemplated in the current 
evaluation criteria, there is no credible objective evidence 
to demonstrate that pain on use or during flare-ups results 
in additional functional limitation to the extent that would 
provide the Veteran an increased rating under either the old 
or new regulations.  On VA examination in March 2005, the 
examiner stated that there was no functional impairment due 
to the cervical spine disability.  On VA examination in 
December 2008, the examiner stated that mild pain was 
elicited on cervical range of motion, there were no 
limitation following repetitive movement, and no functional 
impairment due to flare ups.  

The Veteran is in receipt of the maximum disability rating 
available the diagnostic code for limitation of motion of the 
thoracic spine, therefore, consideration of functional loss 
due to pain is not required.  Johnson v. Brown, 10 Vet App 80 
(1997).  The March 2005 VA examiner noted that pain was noted 
in the Veteran's nonservice-connected low back, not his 
thoracic area.  The December 2008 examiner opined that there 
was no limitation of thoracic spine motion and no functional 
limitation with acute flare ups.  Regarding the revised 
ratings, the assignment of an increased rating is therefore 
not warranted even considering the DeLuca criteria.  See 38 
C.F.R. §§ 4.40 and 4.45.

3.  Neurological Manifestations

Consideration under the revised regulations must be given to 
any associated objective neurologic abnormalities (in 
addition to orthopedic manifestations), including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

There are no objective neurologic deficits shown by the 
evidence.  VA examinations have specifically indicated that 
there was no radiculopathy, sensory deprivation, reflex 
deficits, muscle strength diminution, or muscle atrophy.  
Therefore, an increased rating for separate 

4.  Intervertebral Disc Syndrome (IVDS)

The Veteran's cervical and thoracic spine disabilities are 
not consistent with IVDS, and such has not been diagnosed.  
Moreover, there is no evidence of incapacitating episodes.  
Thus, the Veteran's service-connected spinal disabilities 
cannot be rated under any old or new Diagnostic Code 
pertaining to IVDS.  




Tendonitis of the Right Ankle 

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

VA examination in March 2004 noted right ankle dorsiflexion 
of 10 degrees, and plantar flexion of 35 degrees.  VA 
examination in September 2005 noted right ankle dorsiflexion 
of 0 to 20 degrees, pain was from 10 to 15 degrees, and from 
0 to 60 degrees plantar flexion.  Right ankle X-rays noted no 
arthritis, soft tissue abnormality, or ligamentous 
instability.  The examiner stated that the Veteran's right 
ankle exhibited moderate functional impairment.  On December 
2008 VA examination, right ankle dorsiflexion was 0 to 20 
degrees and 0 to 55 degrees plantar flexion.  

Based on such findings, marked limitation of motion is not 
demonstrated.

Consideration has been given to whether a higher rating is 
warranted for the service-connected left ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.  The September 2005 examiner 
stated that there was no additional limitation of motion on 
repetitive use and mild functional impairment due to flare 
ups; and the December 2008 examiner found no additional 
limitation of motion with repetitive movement.  Even 
considering the opinion of the March 2004 VA examiner noting 
that the acute flare ups of rain would reduce the Veteran's 
right ankle motion 50 percent, marked limitation of motion 
has not been approximated.  

Consideration must be given to the other diagnostic criteria 
related to the ankles to determine whether increased ratings, 
or additional separate compensable ratings, are warranted.  
However, there is no evidence of ankylosis of the ankle or 
subastragalar or tarsal joints (Diagnostic Codes 5270 and 
5272), malunion of the os calcis or 


astragalus (Diagnostic Code 5273), or that the Veteran has 
undergone an astragalectomy (Diagnostic Code 5274).


Bilateral Pes Planus with Plantar Fasciitis

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet.  Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

On VA examination in June 2003 bilateral pes planus with 
plantar fasciitis was diagnosed.  On VA examination in March 
2005, bilateral pes planus was not found.  Mild signs of 
bilateral plantar fasciitis were found.  On VA examination in 
December 2008, bilateral pes planus was not found.  Bilateral 
plantar fasciitis, and hammertoes, not secondary to pes 
planus or plantar fasciitis were diagnosed.  

The evidence of record fails to demonstrate severe bilateral 
pes planus.  The objective evidence does not show marked 
deformity, pain on manipulation (the Veteran did show pain on 
palpation and motion of the feet), swelling on use, or 
characteristic callosities.  As such, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5276.

Where a diagnostic code is not predicated on limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As the diagnostic code under which 
the instant disability is rated, Diagnostic Code 5276, is not 
predicated on limited range of motion, §§ 4.40 and 4.45 are 
not applicable.

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is warranted for moderate foot injuries.  A 20 percent 
rating is warranted for moderately severe foot injuries.  A 
30 percent rating is warranted for severe foot injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The note indicates 
that with actual loss of use of the foot, a 40 percent rating 
is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5284.

The record reflects the Veteran complains of severe daily 
pain with standing or walking, etc.  The Board does not doubt 
in the least that the service-connected bilateral plantar 
fasciitis produces pain.  However, for purposes of evaluating 
the service-connected disability, the subjective descriptions 
must be reviewed in light of the objective findings.  The 
schedular criteria are based on average impairment of earning 
capacity.  On June 2003 VA examination, the Veteran 
complained of pain during prolonged standing and walking, and 
he used arch supports.  The December 2008 VA examination 
report found that there was no functional limitation when 
standing or walking, and no objective evidence of abnormal 
weight bearing, edema, weakness, or instability.  Thus, these 
functional limitations do not place the evidence at or near a 
balance as to whether the Veteran would be moderately 
severely impaired in an average occupation under Diagnostic 
Code 5284 even when considering the DeLuca criteria.  

Gastritis

The gastroesophageal reflux with hiatal hernia and esophageal 
ulcer is rated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, are persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

Other potentially applicable criteria include hypertrophic 
gastritis (identified by gastroscope), which is rated under 
C.F.R. § 4.114, Diagnostic Code 7307.  Under Diagnostic Code 
7307, the criteria for a 30 percent rating are chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.

VA examination in March 2004 found pyrosis, reflux, 
epigastric pain and fatigue.  He was to eat a bland diet and 
take medication for his chronic gastritis.  No organomegaly 
was found and bowel sounds were normal.  VA examination in 
September 2005 found no significant weight loss or anemia.  
An upper gastrointestinal series conducted in September 2005 
was negative.  VA examination in December 2008 noted that the 
Veteran had no significant weight loss or gain in the past 12 
months.  There were no signs of anemia.  The abdomen was soft 
on examination.  Bowel sounds were normal and there was no 
tenderness.  

The level of impairment does not meet the criteria for a 30 
percent rating under the applicable Diagnostic Codes.  The 
Veteran is not shown to have persistently recurrent 
epigastric distress with dysphagia, substernal or arm or 
shoulder pain, or chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms.  His condition is not 
shown to be productive of considerable impairment of health.  
The Veteran's overall health was described as good.

While there is evidence of recurrent epigastric distress 
manifested by regurgitation and heartburn or pyrosis several 
times a week, it has not been associated with any dysphagia 
or any substernal chest or arm or shoulder pain.  Further, it 
has not resulted in considerable impairment of health.  See 
Diagnostic Code 7346.  As also noted, there is no showing of 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms, which are the criteria for the next 
higher rating under Diagnostic Code 7307.

III.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. At 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. At 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 




At no time during the pendency of these claims, has the 
disabilities been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and increased 
ratings are not warranted. 


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating for chronic cervical 
strain is denied.  

Entitlement to an increased rating for degenerative changes 
of the thoracic spine is denied.

Entitlement to an increased rating for tendonitis of the 
right ankle is denied.

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis is denied.

Entitlement to an increased rating for gastritis is denied.


REMAND

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim for an 
examination and opinion regarding the etiology of the 
Veteran's acquired psychiatric disorder.

The Veteran stated he was stabbed by his wife while in 
service in 1981 and the service treatment records confirm 
that he was stabbed.  At his hearing, the Veteran stated that 
he has had anxiety and depression since the inservice 
incident.  The Veteran was afforded a VA examination in 
November 2008.  In a March 2009 addendum, the examiner stated 
"[t]here is not records in his C file for mental conditions 
related to the [V]eteran's military service."  This case be 
must again be remanded for another opinion to comply with the 
Board's original remand.  The examiner should summarize the 
medical history, including the onset and course of the 
claimed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who conducted the November 2008 
mental disorders examination.  The 
examiner should summarize the medical 
history, including the onset and course of 
any acquired psychiatric disorder.  The 
examiner also render an opinion regarding 
whether the Veteran's psychiatric 
disorders are at least as likely as not 
elated to service.  

2.  If the November 2008 VA examiner is 
unavailable, schedule the veteran for a VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
acquired psychiatric disorder.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  After a review of the claims 
file, the examiner should render an 
opinion regarding whether any currently 
diagnosed psychiatric disorder is at least 
as likely as not related to service.  If 
the examiner cannot give an opinion 
without resort to speculation, this should 
be so stated.

3.  Then VA should readjudicate the claim.  
If the claim continues to be denied to any 
extent, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


